Citation Nr: 1540873	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  07-21 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of a lumbar spine injury, rated as 10 percent disabling prior to August 28, 2008, and as 20 percent disabling as of that date. 

2.  Entitlement to an increased disability rating for residuals of a cervical spine injury, rated as 10 percent disabling prior to December 16, 2010, and as 20 percent disabling as of that date.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability, including as secondary to the service-connected spine disabilities, and if so, whether service connection is warranted. 

4.  Entitlement to service connection for a left leg disability, including as secondary to the service-connected spine disabilities. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to January 1980.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Cleveland, Ohio.  

The Board observes that the Veteran filed a claim for service connection for disabilities of both hips in May 2005.  As the Veteran was previously denied service connection for the left hip, the RO adjudicated the issue of whether new and material evidence was received to reopen the claim of entitlement to service connection for a left hip disability in the February 2006 rating decision on appeal.  As for the right hip, the RO denied service connection for a right hip disability in a subsequent August 2007 rating decision.  The Veteran did not file a notice of disagreement with that decision, so that matter is not currently before the Board.


In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Cleveland RO in October 2010.  A transcript of the hearing is of record. 

When this case was before the Board in December 2010, October 2012, January 2014 and March 2015, it was remanded for additional development.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for left hip and left leg disabilities are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Prior to August 28, 2008, forward flexion of the thoracolumbar spine was to greater than 60 degrees, the combined range of motion of the thoracolumbar spine was greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait was not present, and there were no incapacitating episodes.

2.  From August 28, 2008, forward flexion of the thoracolumbar spine has been greater than 30 degrees, ankylosis has not been present, and incapacitating episodes of disc disease having a total duration of at least four weeks during any relevant year have not been present.

3.  Prior to December 16, 2010, forward flexion of the cervical spine greater was greater than 30 degrees, the combined range of motion of the cervical spine was greater than 170 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait has not been present.

4.  From December 16, 2010, forward flexion of the cervical spine has been greater than 15 degrees and ankylosis has not been present.

5.  A June 1981 rating decision denied the Veteran's claim for service connection for a left hip disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

6.  The evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the left hip claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to August 28, 2008, or in excess of 20 percent as of that date, for the service-connected lumbar spine disability, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  The criteria for a rating in excess of 10 percent prior to December 16, 2010, or in excess of 20 percent as of that date, for the service-connected cervical spine disability, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5235-5243 (2015).

3.  New and material evidence was received to reopen the claim of entitlement to service connection for a left hip disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service connection for a left hip disability was originally denied by way of a June 1981 rating decision on the basis that no disability existed at the time.  The Veteran did not file any statement indicating disagreement with the June 1981 decision or submit any additional evidence within the appeal period.  The Veteran filed this claim to reopen in May 2005.  The RO determined that no new and material evidence was received and declined to reopen the claim by way of the February 2006 rating decision on appeal.

The evidence of record at the time of the June 1981 rating decision included service treatment records and a November 1980 VA examination report.  The VA examiner recorded the Veteran's report of experiencing pain in his hips since 1978.  Tenderness was noted on physical examination, but X-ray examination of the left hip at the time was negative.  

Since June 1981, several statements of the Veteran, VA treatment records dated through November 2010, the Veteran's Social Security Administration and Federal Government retirement records, and the Veteran's testimony at the October 2010 Travel Board hearing have been added to the record.  Several VA examination reports have also been added to the record, but none pertaining to the left hip.  At the October 2010 hearing, the Veteran reported that he was having problems with his neck and that he experiences pain that travels down his spine to his hip and down into his legs, with constant tingling.  See hearing transcript at page 10.  He claims that his left hip disability is associated with his already service-connected cervical and lumbar spine disabilities.  In that the Veteran reported at the hearing that he presently experiences symptoms involving his left hip, this is suggestive of the presence of a current disability.  Again, this claim was denied in June 1981 on the basis of a lack of evidence of current disability.  For purposes of determining whether reopening of the claim is in order, the credibility of the Veteran's statements is presumed.  This testimony is not cumulative or redundant of the evidence previously of record.  Moreover, it is material in that it was indeed the lack of current disability in the left hip that was the basis of the prior denial.  Accordingly, reopening of the claim for service connection for a left hip disability is warranted.






Increased Rating Claims

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the Veteran with adequate notice in response to the rating by letter mailed in June 2005, prior to the initial adjudication of the claims.  

The record also reflects that all available pertinent treatment records have been obtained, to include service treatment records and post-service VA treatment records.  The Veteran's Social Security Administration records and federal government retirement records have also been obtained.  The Veteran was also afforded VA examinations of his spine in January 2006, August 2008, and December 2010.  The evidence does not show and the Veteran has not suggested that his disabilities have worsened since those examinations, or that these examination reports are not adequate for rating purposes.  The Veteran has not identified any additional, existing evidence that could be obtained to substantiate these claims.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of these claims.

Accordingly, the Board will address the merits of the claims. 

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria:  Disabilities of the Spine

Both the Veteran's lumbar spine disability and his cervical spine disability are rated under Diagnostic Code 5237, which evaluates lumbosacral and cervical strain under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a (2015).  The medical evidence, discussed in further detail below, also indicates intervertebral disc syndrome in the Veteran, which is evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015). 

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 30 percent rating is warranted if forward flexion of the cervical spine is 15 degrees or less; or if there is favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2015) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2015) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2015) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243. 

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  

Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Fifth, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  

A June 1981 rating decision granted service connection for the Veteran's lumbar spine and cervical spine disabilities, awarding a 10 percent rating for each.  The Veteran filed this claim for an increase in May 2005, which was denied by way of the February 2006 rating decision on appeal.  During the pendency of the claim, the RO issued an October 2008 rating decision, which increased the rating for the lumbar spine to 20 percent, effective August 28, 2008.  In February 2012, another rating decision was issued, awarding a 20 percent rating for the cervical spine, effective December 16, 2010.  Despite the increased ratings granted by the originating agency, the Veteran's appeals remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The Board has reviewed the many years of clinical records, Social Security records and federal government retirement records; however, it is within the reports of the comprehensive VA examinations that the information necessary for rating purposes, such as range of motion and repetitive testing, is found.  The clinical records document the ongoing treatment and medicine management for lumbar and cervical pain, but do not include the findings necessary for a rating.

On VA examination in January 2006, the Veteran reported constant pain in his neck, described as 10/10 in intensity and resulting in frequent headaches and intermittent numbness, which he reported radiates to his shoulders and caused lack of endurance.  He reported constant pain of the same severity in his lumbar spine, which he reported radiated to both hips.  He reported frequent stiffness with fatigability, but noted that the degree of lack of endurance was less than that experienced in his cervical spine.  The Veteran reported that the pain is constant in both areas without specific flares.  The examiner observed the Veteran's ambulation to be normal without assistive devices.  The Veteran reported that his neck pain becomes severe with long sitting, such as in a desk job, which requires him to get up and move around.  He reported pain radiating into his hip interferes with long walking.  

Physical examination revealed cervical spine forward flexion to 40 degrees, extension to 35 degrees, lateral bending right to 30 degrees, lateral bending left to 40 degrees, rotation right to 65 degrees, and rotation left to 70 degrees.  Lumbar spine forward flexion was to 80 degrees, with extension backward to 20 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 40 degrees bilaterally.  In both the cervical and lumbar spine, pain was noted only at maximum range of motion.  Repetitive use caused no change of motion or increase of pain in either the cervical or lumbar spine, and the examiner did not observe muscle spasm, weakness, or tenderness.  There were no postural abnormalities or fixed deformities and normal musculature was present in both the cervical and lumbar spine.  The examiner also indicated that there were no neurological abnormalities detected in either the cervical or lumbar spine, except for slight decrease in tactile sensation over the left lateral thigh without other evidence of neuropathy.

The Veteran was again examined in August 2008.  At that time, the Veteran again reported posterior neck and center lumbar pain, both of which radiate into his extremities.  This spinal pain was described as constant and dull, with the radiating pain described as sharp.  The Veteran reported that he experiences weekly flare-ups of pain lasting for hours.  Physical examination revealed no spasm, atrophy, guarding, tenderness, or weakness, but continued pain with motion, in both the cervical and lumbar spine.  Gait, posture, and symmetry in appearance were normal.  Motor, sensory and reflex examination were negative.  The examiner confirmed that there was no ankylosis in either the cervical or lumbar spine.  Cervical flexion was to 35 degrees; extension was to 10 degrees; and right lateral flexion was to 30 degrees.  The report indicates left lateral flexion as "0 degrees to 0 degrees," but then notes that pain begins and ends at 20 degrees; thus, the initial notation of left lateral flexion presumably includes a typo and the Board presumes the range of motion to be left lateral flexion to 20 degrees.  Left and right lateral rotation was to 60 degrees.  Lumbar flexion was to 60 degrees; extension was to 10 degrees; right and left lateral flexion was to 15 degrees; right lateral rotation was to 25 degrees and left lateral rotation was to 30 degrees.  All types of motion included pain noted at the maximum range of motion.  No additional limitations were found following repetitive motion.  The VA examiner noted the Veteran's report of flare ups and indicated the Veteran's impression of the extent of additional limitation of motion or other functional impairments due to flare-ups as 50 to 75 percent.  The examiner, however, did not give any indication as to the additional limitation of motion in the respective joints during flare-up.

The Veteran was most recently examined in December 2010.  He reported ongoing chronic neck and low back pain with daily flare-ups lasting hours to overnight.  Neck pain is noted at the base of the skull and radiates to the mid-scapular area and into all of the fingers, bilaterally, and sometimes down to the low back and into the legs.  The low back pain is noted to radiate into both hips and legs into all of his toes.  The Veteran reported the knee to flare up when back pain increases, as well as sometimes independent of back pain.  In fact, some of the pain was noted to onset independent of an episode of back pain and extend upward into the back.  The Veteran described the cervical and lumbar pain as severe, constant, and daily.  X-ray examination showed cervical spondylosis and minimal lumbar spondylosis.  The examiner confirmed the existence of intervertebral disc syndrome at this time, with a notation of incapacitating episodes two times in the prior year during which the Veteran reported being told by a physician to stay in bed for three to four days.  During flare-up, the Veteran reported he experiences moderate loss of motion and severe functional impairment in both the neck and low back.  The Veteran experiences no urinary or fecal incontinence associated with his spine disabilities, but did report numbness and paresthesias, leg or foot weakness, and falls and unsteadiness.  Physical examination revealed normal posture, head position and symmetry in appearance.  No abnormal spinal curvature or ankylosis was observed.  Guarding, painful motion and tenderness of the cervical and lumbar spine were noted.  The guarding was noted with manual muscle testing of the upper extremities, although muscle tone was normal and there was no sign of muscle atrophy.  The tenderness and guarding were noted by the examiner to be severe enough to be responsible for the abnormal gait.  Cervical flexion was to 58 degrees, extension to 13 degrees, left lateral flexion to 22 degrees, right lateral flexion to 19 degrees, left lateral rotation to 37 degrees, and right lateral rotation to 50 degrees.  For flexion and right lateral rotation, the Veteran's cervical spine range of motion was additionally limited due to pain following repetitive testing.  In particular, extension was then limited to 4 degrees, left lateral flexion to 17 degrees, right lateral flexion to 18 degrees, left lateral rotation to 35 degrees, and right lateral rotation to 47 degrees.  Thoracolumbar spine forward flexion was to 55 degrees, extension to 11 degrees, left and right lateral flexion to 17 degrees, left lateral rotation to less than 20 degrees (the second digit of the number on the VA examination report is illegible, but left lateral rotation shows to be 1_ degrees), right lateral rotation to 24 degrees.  The Veteran's thoracolumbar spine range of motion was additionally limited due to pain following repetitive testing as follows: extension was then limited to 9 degrees, left lateral flexion to 17 degrees, right lateral flexion to 16 degrees, left lateral rotation to 18 degrees, and right lateral rotation to 23 degrees.  Sensory examination revealed decreased light tough sensation in the upper extremities from the wrists distally in a glove distribution, and in the lower extremities in a stocking distribution, bilaterally.  Sharp sensation was absent in the entire body from the neck distally.  The examiner opined that these distributions do not correlate to any particular nerve distribution other than a diffuse peripheral neuropathy.  

The examiner found that the disabilities of the cervical and lumbar spine did impose severe effects for chores and exercise, moderate effects for shopping, driving and traveling, and prevents recreation.  As to any additional limitations of function during flare-ups, the examiner referred to the description provided by the Veteran and explained that no other opinion could be provided because the examiner did not live with the reported limitation during flare-ups, such that only the Veteran would know.  

As to the symptoms reported by the Veteran that are seemingly consistent with radiculopathy, the examiner explained that the Veteran's reported left knee and right hip symptoms are more likely separate joint issues, rather than radicular symptoms of the spine disabilities, because of the nature in which the Veteran experienced symptoms.  Again, the Veteran reported sometimes experiencing symptoms independent of his spinal symptoms.  The examiner further explained that the Veteran's report of symptoms is more likely, based upon the physical examination, a peripheral neuropathy pattern of sensory loss, and not a radiculopathy pattern of sensory loss.

There is no indication in the clinical evidence or any of the Veteran's statements that either his cervical or his lumbar spine disability has increased in severity since this most recent examination.  There is no additional evidence showing range of motion or other symptoms related to the either disability.  

In sum, with regard to the lumbar spine rating, prior to the August 28, 2008, VA examination, there is no evidence showing forward flexion of the thoracolumbar not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine of not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait.  There is also no indication of disc disease, or incapacitating episodes of any sort.  Hence, prior to August 28, 2008, a rating in excess of 10 percent is not warranted.  From August, 28, 2008, there is no indication of limitation of forward flexion of the thoracolumbar spine of 30 degrees or less, or ankylosis of any sort.  Also, while the December 2010 VA examination report indicates two incapacitating episodes of disc disease lasting three to four days in the prior year, for an increase beyond the 20 percent already assigned during this time period, there must be evidence of such episodes having a total duration of at least four weeks, but less than six weeks during the prior year.  Thus, from August 28, 2008, there is no basis upon which to award a rating in excess of 20 percent for the Veteran's lumbar spine disability under either the general rating formula or the formula for rating intervertebral disc syndrome based on incapacitating episodes.  As to functional limitations, particularly during flare up, the Board indeed recognizes that the Veteran experiences such, yet the ratings presently assigned adequately account for and compensate the Veteran for these symptoms.

Further, with regard to the cervical spine disability, prior to December 16, 2010, there is no evidence of limitation of forward flexion of the cervical spine to 30 degrees or less, the combined range of motion of the cervical spine of not greater than 170 degrees, or of muscle spasm or guarding severe enough to result in an abnormal gait.  Hence, prior to December 16, 2010, a rating in excess of 10 percent is not warranted.  From December 16, 2010, the evidence does not show limitation of forward flexion of the cervical spine to 15 degrees or less or ankylosis of any sort.  Thus, from December, 16, 2010, there is no basis upon which to award a rating in excess of 20 percent for the Veteran's cervical spine disability.  Likewise, as to functional limitations, particularly during flare up, the Board recognizes that the Veteran experiences such, yet the ratings presently assigned adequately account for and compensate the Veteran for these symptoms.

Moreover, there are no neurologic abnormalities for which separate ratings should be granted.  The Board indeed recognizes the Veteran's report of radiating pain throughout the pendency of this claim and appeal, however, the general rating formula for diseases and injuries of the spine indicates the ratings apply to the motion of the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected.  38 C.F.R. § 4.71a.  Moreover, the December 2010 VA examiner explained that the Veteran's symptoms are more indicative of separate joint problems, as well as of a pattern of peripheral neuropathy, rather than radiculopathy.  Therefore, separate ratings are not warranted for the neurological impairment.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating than that assigned under any applicable diagnostic code for the disability ratings determined above.  

Consideration has been given to assigning a further staged rating for the disabilities decided herein.  Staged ratings have been assigned for the lumbar and cervical spine disability as appropriate, however, the criteria for a higher rating have not been met for any portion of the period of the claim with regard to either the lumbar or cervical spine.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected lumbar and cervical spine disabilities, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Neither the Veteran nor his representative has suggested that a TDIU is warranted in this case.  Moreover, while the evidence discusses several functional limitations, to include an onset of neck pain while sitting for long durations, such as at a desk, there is no indication that he is unemployable.  Given the foregoing, and in the absence of any evidence suggestive of unemployability due to the Veteran's service-connected lumbar and/or cervical spine disability, the Board finds that the issue of entitlement to a TDIU based on the disabilities at issue has not been raised in this case.



ORDER

Entitlement to an increased disability rating for residuals of a lumbar spine injury, rated as 10 percent disabling prior to August 28, 2008, and as 20 percent disabling as of that date, is denied. 

Entitlement to an increased disability rating for residuals of a cervical spine injury, rated as 10 percent disabling prior to December 16, 2010, and as 20 percent disabling as of that date, is denied.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a left hip disability is granted.


REMAND

The Board is of the opinion that additional development is required before the claims for service connection for left leg and left hip disabilities are decided.

In May 2005, along with the Veteran's claims for increased ratings for the cervical and lumbar spine disabilities, the Veteran claimed that he has disabilities in both his left hip and his left leg secondary to his lower back condition.  The various VA examinations afforded the Veteran during the pendency of these claims do not consider whether there is any disability associated with the symptoms experienced in his left leg or hip, or whether, should any disability exist, it is causally connected to his service connected spine disabilities, or to his active service.  The Board observes that service connection was awarded for the spine disability based upon its association with an in-service automobile accident and in-service fall.  Also, an October 2010 VA spine examiner discussed symptoms of the Veteran's left knee and right hip as though he indeed has separate joint problems; however, no examination or analysis took place in relation to the claimed left leg and left hip disabilities.  The Board finds that a remand is necessary in order to afford the Veteran a VA examination as to both claims.  38 C.F.R. § 3.159(c)(4) (2015).

Also, the Veteran confirmed at his hearing that he has received only VA treatment for his back since 2008.  He reported treatment at the Erie VA Medical Center (VAMC) and the Asheville VA Clinic.  The evidence in this case includes VA treatment records dating through October 2010.  Updated records should be associated with the record on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  Undertake appropriate development to obtain any outstanding, pertinent VA medical records, to include records from the Erie VAMC and Asheville Clinic, for the period since October 2010.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, the RO or AMC should afford the Veteran an examination by a physician with sufficient expertise to determine the nature and etiology of all left hip and left leg disorders present during the pendency of the claims.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state a medical opinion with respect to each left leg disorder and each left hip disorder present during the pendency of the claims as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder was caused or permanently worsened by the Veteran's service-connected cervical and/or lumbar spine disabilities.  

If it is determined that any currently diagnosed left leg or left hip disability was not at least as likely as not caused or permanently worsened by the service connected spine disabilities, then based on review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state a medical opinion with respect to each such disorder as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to his period of active duty, to include the documented in-service automobile accident and fall.

For purposes of the opinions, the examiner should assume that the Veteran is credible.  

The supporting rationale for each opinion expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

3.  The RO or the AMC should undertake any additional development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims for service connection for left hip and left leg disabilities.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


